Name: 91/374/EEC: Council Decision of 22 July 1991 authorizing extension or tacit renewal of certain trade agreements concluded between Member States and third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1991-07-25

 Avis juridique important|31991D037491/374/EEC: Council Decision of 22 July 1991 authorizing extension or tacit renewal of certain trade agreements concluded between Member States and third countries Official Journal L 202 , 25/07/1991 P. 0046COUNCIL DECISION of 22 July 1991 authorizing extension or tacit renewal of certain trade agreements concluded between Member States and third countries (91/374/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Decision 69/494/EEC of 16 December 1969 on the progressive standardization of agreements concerning commercial relations between Member States and third countries and on the negotiation of Community agreements (1), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas extension or tacit renewal beyond the end of the transitional period was last authorized in the case of the Agreements and Protocols listed in the Annex by Decision 90/235/EEC (2); Whereas the Member States concerned have, with a view to avoiding any disruption of their commercial relations with third countries concerned based on Agreement, requested authorization to extend or renew the abovementioned Agreements; Whereas, however, most of the areas covered by these national Agreements are henceforth the subject of Community Agreements; whereas in this situation, there should be authorization for the maintenance of national Agreements only for those areas not covered by Community Agreements; whereas, in addition, such authorization should not, therefore, adversely affect the obligation incumbent upon the Member States to avoid and, where appropriate, to eliminate any incompatibility between such Agreements and the provisions of Community law; Whereas the provisions of the Agreements to be either prolonged or renewed should not furthermore, during the period under consideration, constitute an obstacle to the implementation of the common commercial policy; Whereas the Member States concerned have declared that the extension or tacit renewal of these Agreements would neither constitute an obstacle to the opening of Community negotiations with the third countries concerned and the transfer of the commercial substance of those Agreements to Community Agreements nor, during the period under consideration, hinder the adoption of the measures necessary to complete the standardization of the import arrangements of the Member States; Whereas at the conclusion of the consultations provided for in Article 2 of Decision 69/494/EEC it was established, as the aforesaid declarations by the Member States concerned confirm, that the provisions of the Agreements to be extended or renewed would not, during the period under consideration, constitute an obstacle to the implementation of the common commercial policy; Whereas, in these circumstances, the Agreements concerned may be either extended or tacitly renewed for a limited period, HAS ADOPTED THIS DECISION: Article 1 The Trade Agreements and Protocols between Member States and third countries, as listed in the Annex hereto, may be extended or tacitly renewed up to the dates indicated for each of them for those areas not covered by Agreements between the Community and the third countries concerned and insofar as their provisions are not contrary to existing common policies. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 July 1991. For the Council The President P. DANKERT (1) OJ No L 326, 29. 12. 1969, p. 39. (2) OJ No L 133, 24. 5. 1990, p. 85. PARARTIMA ANEXO - BILAG - ANHANG - - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO Estado miembro PaÃ ­s tercero Naturaleza y fecha del Acuerdo Prorrogado o tÃ ¡citamente reconducido hasta el Medlemsstat Tredjeland Aftalens art og datering Udloeb efter forlaengelse eller stiltiende viderefoerelse Mitgliedstaat Drittland Art und Datum des Abkommens Ablauf nach Verlaengerung oder stillschweigender Verlaengerung Kratos melos Triti chora Fysi kai imerominia tis symfonias Imerominia lixeos katopin tis parata- seos i tis siopiras ananeoseos Member State Third country Type and date of Agreement Prolonged or tacitly renewed until Ã tat membre Pays tiers Nature et date de l'accord Ã chÃ ©ance aprÃ ¨s prorogation ou tacite reconduction Stato membro Paese terzo Natura e data dell'accordo Scadenza dopo la proroga o il tacito rinnovo Lid-Staat Derde land Aard en datum van het akkoord Vervaldatum na al dan niet stilzwijgende verlenging Estado-membro PaÃ ­s terceiro Natureza e data do acordo Prorrogado ou tacitamente renovado atÃ © (1) (2) (3) (4) BENELUX IsraÃ «l Accord commercial/Handelsakkoord 29. 8. 1958 31. 8. 1992 Philippines/ Filippijnen Accord commercial/Handelsakkoord 14. 3. 1967 11. 10. 1992 ITALIA Cuba Scambio di note 9. 9. 1950 8. 9. 1992 India Accordo commerciale e scambio di lettere 6. 10. 1959 7. 7. 1964 30. 6. 1992 Libano Accordo commerciale 4. 11. 1955 10. 9. 1992 Svizzera Accordo commerciale 21. 10. 1950 31. 10. 1992 Yemen Protocollo addizionale (al trattato d'amicizia e di relazioni economiche del 4. 9. 1937) 5. 10. 1959 31. 12. 1992 DANMARK Cameroun Handelsaftale 8. 10. 1962 7. 10. 1992 DEUTSCHLAND Ekuador Handelsabkommen 1. 8. 1953 15. 10. 1992 Kolumbien Handelsabkommen 9. 11. 1957 10. 11. 1992 ELLADA Vrazilia Emporiki symfonia 9. 6. 1975 2. 7. 1992 Aithiopia Emporiki symfonia 22. 6. 1959 22. 6. 1992 Livanos Emporiki symfonia 3. 7. 1958 2. 5. 1992 Liveria Emporiki symfonia 29. 6. 1973 29. 6. 1992 Livyi Emporiki symfonia 16. 3. 1957 23. 5. 1992 Mexiko Emporiki symfonia 12. 4. 1960 20. 6. 1992 Irak Emporiki symfonia 26. 4. 1956 1. 5. 1992 ESPAÃ A El Salvador Acuerdo Comercial 2. 12. 1982 23. 9. 1992 Nicaragua Convenio de CooperaciÃ ³n EconÃ ³mica 4. 3. 1974 2. 9. 1992 Senegal Acuerdo Comercial 15. 11. 1978 3. 10. 1992 PORTUGAL ArgÃ ©lia Acordo Comercial 16. 6. 1976 15. 10. 1992 Brasil Acordo de ComÃ ©rcio 7. 9. 1966 6. 9. 1992 MÃ ©xico Acordo EconÃ ³mico e Comercial 28. 8. 1980 27. 8. 1992 GuinÃ ©-Bissau Acordo Comercial 13. 1. 1978 12. 1. 1992 Marrocos Acordo Comercial 28. 1. 1977 27. 1. 1992 Zimbabwe Acordo Comercial 10. 9. 1982 9. 9. 1992 UEBL/BLEU Mexique/Mexico Accord commercial/Handelsakkoord 16. 9. 1950 11. 9. 1992 UNITED KINGDOM HaÃ ¯ti Exchange of letters for the establishment of a commercial 'Modus vivendi' 25. 2. 1928 31. 12. 1992